Citation Nr: 0814488	
Decision Date: 05/02/08    Archive Date: 05/12/08

DOCKET NO.  03-31 881	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for 
Hurthle cell tumor of the thyroid as a result of exposure to 
ionizing radiation, and, if so, whether service connection is 
warranted.  


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 
INTRODUCTION

The veteran had active service from January 1950 to January 
1954.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.  

In March 2008, the veteran was afforded a videoconference 
hearing before John J. Crowley, who is the Veterans Law Judge 
rendering the determination in this claim and was designated 
by the Chairman of the Board to conduct that hearing, 
pursuant to 38 U.S.C.A. § 7102(b) (West 2002 & Supp. 2005).  


FINDINGS OF FACT

1.  In an unappealed decision, dated in January 1998, the RO 
denied a claim for service connection for a Hurthle cell 
tumor of the thyroid as a result of exposure to ionizing 
radiation.

2.  The evidence received since the RO's January 1998 
decision, which denied service connection for Hurthle cell 
tumor of the thyroid as a result of exposure to ionizing 
radiation, which was not previously of record, and which is 
not cumulative of other evidence of record, raises a 
reasonable possibility of substantiating the claim.  

3.  The veteran's Hurthle cell tumor of the thyroid is due to 
his service.


CONCLUSIONS OF LAW

1.  New and material evidence has been received since the 
RO's January 1998 decision, which denied service connection 
for Hurthle cell tumor of the thyroid as a result of exposure 
to ionizing radiation; the claim for service connection for a 
Hurthle cell tumor of the thyroid is reopened.  38 U.S.C.A. § 
5108 (West 2002 & Supp. 2005); 38 C.F.R. § 3.156 (2007).  

2.  The criteria for service connection for Hurthle cell 
tumor of the thyroid have been met.  38 U.S.C.A. §§ 1110, 
1112, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.309 (2007).    


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran asserts that new and material evidence has been 
presented to reopen his claim for service connection for a 
Hurthle cell tumor of the thyroid.  

In a rating decision, dated in January 1998, the RO denied a 
claim for service connection for a Hurthle cell tumor of the 
thyroid.  There was no appeal, and the RO's decision became 
final.  See 38 U.S.C.A. § 7105(c) (West 2002 & Supp. 2005).  

In August 2002, the veteran filed to reopen the claim.  In 
December 2002, the RO denied the request to reopen the claim.  
The veteran has appealed.  

The veteran's claim to reopen was received at the RO after 
August 29, 2001.  For claims filed on and after August 29, 
2001, new evidence means existing evidence not previously 
submitted to agency decisionmakers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim. New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2007).

Only evidence presented since the last final denial on any 
basis (either upon the merits of the case, or upon a previous 
adjudication that no new and material evidence had been 
presented), will be evaluated in the context of the entire 
record.  Evans v. Brown, 9 Vet. App. 273 (1996).

Importantly for this case, for the purpose of establishing 
whether new and material evidence has been submitted, the 
credibility of the evidence, although not its weight, is to 
be presumed.  Justus v. Principi, 3 Vet. App. 510, 513 
(1992).

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection 
may also be granted on the basis of a post-service initial 
diagnosis of a disease, when "all of the evidence, including 
that pertinent to service, establishes that the disease was 
incurred during service."  See 38 C.F.R. § 3.303(d).  

Service connection for disability which is claimed to be 
attributable to ionizing radiation exposure during service 
can be accomplished in three different ways.  First, there 
are [specific] types of cancer which will be presumptively 
service connected if manifested in a radiation exposed 
veteran.  38 U.S.C.A. § 1112(c).  Second, 38 C.F.R. § 
3.311(b) provides a list of "radiogenic diseases" which 
will be service connected provided that certain conditions 
specified in that regulation are met.  Third, direct service 
connection can be established by "show[ing] that the disease 
or malady was incurred during or aggravated by service," a 
task which "includes the difficult burden of tracing 
causation to a condition or event during service."  Rucker 
v. Brown, 10 Vet. App. 67, 71 (1997) (citing Ramey v. Brown, 
9 Vet. App. 40, 44 (1996); Combee v. Brown, 34 F.3d 1039, 
1043 (Fed.Cir. 1994)).  

A "radiation-exposed veteran" is defined by 38 C.F.R. § 
3.309(d)(3) as a veteran who while serving on active duty or 
on active duty for training or inactive duty training, 
participated in a radiation-risk activity.  "Radiation-risk 
activity" is defined to mean: onsite participation in a test 
involving the atmospheric detonation of a nuclear device; the 
occupation of Hiroshima or Nagasaki, Japan, by United States 
forces during the period beginning on August 6, 1945, and 
ending on July 1, 1946; internment as a prisoner of war in 
Japan that resulted in an opportunity for exposure to 
ionizing radiation comparable to that of veterans who were in 
the occupation forces of Hiroshima or Nagasaki during the 
period August 6, 1945, to July 1, 1946; or certain service on 
the grounds of gaseous diffusion plants located in Paducah, 
Kentucky, Portsmouth, Ohio, and Oak Ridge, Tennessee; or, in 
certain circumstances, service on Amchitka Island, Alaska.  
See 38 C.F.R. § 3.309(d)(3)(ii) (2007).  

The most recent and final denial of this claim was in January 
1998.  Therefore, the Board must determine if new and 
material evidence has been submitted since that time.  See 38 
U.S.C.A. § 5108.  When determining whether the evidence is 
new and material, the specified basis for the last final 
disallowance must be considered.  See Hodge v. West, 155 F.3d 
1356 (Fed. Cir. 1998).  

At the time of the RO's January 1998 decision, the veteran 
was shown to have had active duty between January 1950 and 
January 1954.  A statement from the Nuclear Test Personnel 
Review, dated in January 1980, indicated that in April 1953, 
the veteran had been a participant in observation of a 
nuclear test in Nevada, and that he had been 1,000 yards from 
GZ (ground zero).  

This statement contained few other relevant details, and did 
not indicate the name of the operation in which the veteran 
had participated; he was nevertheless shown to have 
qualifying service in a radiation-risk activity as discussed 
at 38 C.F.R.  § 3.309(d)(3)(ii).  

Private medical records showed that in 1995, the veteran 
underwent an excision of a thyroid mass (thyroidectomy).  An 
accompanying private pathology report indicated that he had a 
Hurthle cell tumor of the thyroid gland, and that it was 
benign.  

The veteran's service medical records did not show any 
relevant treatment or findings, providing limited evidence 
against this claim. 

At the time of the RO's January 1998 decision, there was no 
competent evidence to show that the veteran's Hurthle cell 
tumor of the thyroid was related to exposure to ionizing 
radiation during service.  

Medical evidence received since the RO's January 1998 
decision consists of VA and non-VA reports, dated between 
1995 and 2007.  This evidence includes statements from three 
private physicians, J.N.K., M.D., dated in August 2002, 
M.S.A., M.D., dated in October 2004, and J.C., M.D., dated in 
October 2004, in which these physicians essentially indicate 
that the veteran's Hurthle cell tumor of the thyroid may have 
been related to exposure to ionizing radiation during 
service.  

The statement of Dr. M.S.A. further notes that radiation 
exposure is a known risk factor for both benign and malignant 
thyroid tumors.  The statement of Dr. J.C. states that it 
"is highly likely" that the veteran's Hurthle cell tumor of 
the thyroid is related to his exposure to ionizing radiation 
during service.  

Two medical articles have also been submitted. An article by 
S.A., M.D., states that thyroid cancers only account for 0.74 
percent of all cancers in men in the United States, and that 
Hurthle cell carcinoma of the thyroid gland is an unusual and 
relatively rare type of differentiated thyroid cancer.  The 
article notes that causes include a history of radiation to 
the neck.  An article from the Journal of Endocrinology and 
Metabolism notes an increased in thyroid cancer in children 
following the Chernobyl nuclear reactor accident.  

Other evidence received includes a radiation dose estimate 
for the veteran, from the Defense Threat Reduction Agency 
(DTRA), dated in February 2007.  

In addition, service records have been submitted, to include 
dosimetry readings for members of the veteran's platoon, but 
which contain no values for the veteran's film badge.  
However, an accompanying statement, dated in May 1953, 
reports that "it is a logical assumption" that the 
indicated dosages are applicable to all members of the 
platoon.  

Other service evidence, and newspaper articles, show the 
following: the veteran participated in observation of SHOT 
BADGER, a 23-kiloton yield blast, in April 1953; 11 minutes 
after the shot, the veteran's unit was helicoptered to within 
1,830 meters of ground zero; a shift in the wind contaminated 
some observation trenches; some Marines exceeded the 
allowable radiation doses.  

This evidence, which was not of record at the time of the 
January 1998  decision, is not cumulative, and is "new" 
within the meaning of 38 C.F.R. § 3.156.  The Board also 
finds that this evidence is material.  Not only does this 
evidence include a radiation dose estimate, but the three 
private physicians' opinions are competent evidence to show 
that the veteran's Hurthle cell tumor of the thyroid may be 
related to his inservice radiation exposure.  The Board 
therefore finds that the submitted evidence raises a 
reasonable possibility of substantiating the claim, and the 
claim is therefore reopened.  

The Board will now analyze the claim on a direct basis, and 
first notes that Hurthle cell tumor of the thyroid is not 
among the diseases that warrant presumptive service 
connection, as listed at 38 U.S.C.A. § 1112 (c)(2)(A-P) (West 
2002 & Supp. 2005).  In this regard, although presumptive 
service connection is warranted for "cancer of the 
thyroid", see 38 U.S.C.A. § 1112 (c)(2)(B), not all tumors 
are cancerous, and the private pathology reports indicate 
that his tumor was benign.  See also opinions from a VA 
physician, R.F.R., M.D., dated in May 2003 and November 2004, 
(stating that the veteran's Hurthle cell tumor of the thyroid 
lobe is a benign tumor, and that it is a non-malignant 
thyroid nodular disease).  

The Board further notes that none of the aforementioned 
opinions from the three private physicians asserts that the 
veteran's thyroid tumor was malignant.  Accordingly, service 
connection on a presumptive basis is not warranted.  

However, non-malignant thyroid nodular disease is a 
radiogenic disease.  See 3.311(b)(2) (xvii).  In such a case, 
38 C.F.R. § 3.311 does not provide for presumption for 
service connection for radiogenic diseases.  Rather, this 
regulation provides special procedures for evidentiary 
development and adjudication of a claim.  Implicit in the 
regulation is the requirement for evidence of a medical nexus 
between the exposure to the ionizing radiation and the 
current disability.

In accordance with 38 C.F.R. § 3.311, in February 2007, the 
RO obtained a radiation dose estimate from the DTRA.  In June 
2007, the RO forwarded the case to the Director of the 
Compensation and Pension Service, who in turn requested an 
opinion from the Under Secretary for Health as to the 
relationship between the veteran's Hurthle cell tumor of the 
thyroid and his exposure to ionizing radiation during 
service.  

In a reply, dated that same month, the VA's Chief Public 
Health and Environmental Hazards Officer (CPHEHO), who is a 
physician, essentially stated that the Interactive 
Radioepidemiological Program (IREP) of the National Institute 
for Occupational Safety and Health (NIOSH) does not address 
benign thyroid nodules, and that, based on a study of 
Japanese atomic bomb survivors, there was a six percent 
likelihood that benign thyroid nodular disease was caused by 
the veteran's exposure to ionizing radiation during service.  

The CPHEHO stated that a comparison study for thyroid cancer 
resulted in a probability of causation of 31.50 percent.  The 
CPHEHO concluded that it was unlikely that the veteran's 
Hurthle cell tumor of the thyroid was related to his exposure 
to ionizing radiation during service.  

The Board must find that this opinion is entitled to great 
probative weight, as it involves a detailed review of the 
medical evidence. 

That same month, in an Advisory Opinion, in accordance with 
38 C.F.R. § 3.311, the Director of the Compensation and 
Pension Service, citing the medical opinion from the Under 
Secretary for Health and a review of the evidence in its 
entirety, expressed an unfavorable opinion as to the 
relationship of the veteran's Hurthle cell tumor of the 
thyroid and his exposure to ionizing radiation during 
service.  

Given the foregoing, service connection for Hurthle cell 
tumor of the thyroid is not warranted under the direct 
procedures as set forth in 38 C.F.R. § 3.311.  

As noted above, service connection may be granted on the 
basis of a post-service initial diagnosis of a disease when, 
"all of the evidence, including that pertinent to service, 
establishes that the disease was incurred during service."  
38 C.F.R. § 3.303(d).  

The June 2007 CPHEHO opinion states that the IREP cancer 
model does not address benign thyroid nodules, and the 
opinion was based on a study of Japanese atomic bomb 
survivors.  However, the claims file includes three opinions 
from private physicians, all of whom assert that the 
veteran's Hurthle cell tumor of the thyroid may be related to 
his exposure to ionizing radiation during service.  In 
particular, Dr. J.C. concluded that it "is highly likely" 
that the veteran's Hurthle cell tumor of the thyroid is 
related to his exposure to ionizing radiation during service.  

The Board finds that the medical opinions and articles 
submitted by the veteran are, collectively, also entitled to 
great probative weight. 

In adjudicating this claim, the Board has also considered the 
doctrine of reasonable doubt.  As the U.S. Court of Appeals 
for Veterans Claims (Court) has written:

	A unique standard of proof applies in 
decisions on claims for veterans' 
benefits.  Unlike other claimants and 
litigants, pursuant to 38 U.S.C. § 3007(b) 
[now 38 U.S.C.A. § 5107(b)], a veteran is 
entitled to the "benefit of the doubt" 
when there is an approximate balance of 
positive and negative evidence.

Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

Citing to the Supreme Court of the United States, the Court 
in Gilbert noted that the standard of proof is to instruct 
the fact-finder in the "'degree of confidence our society 
thinks we should have in the correctness of a factual 
conclusion for a particular type of adjudication.'"  This 
burden "'reflects not only the weight of the private and 
public interest affected, but also a societal judgment about 
how the risk of error should be distributed between the 
litigants.'"  Id. (citations omitted).

As currently codified, the law defines the "benefit of the 
doubt" doctrine as:

	When, after consideration of all evidence 
and material of record in this case before 
the Department with respect to benefits 
under laws administered by the Secretary, 
there is an approximate balance of 
positive and negative evidence regarding 
the merits of an issue material to the 
determination in the matter, the benefit 
of the doubt in resolving each such issue 
shall be given to the claimant.

38 U.S.C.A. § 5107(b).

The Court noted that under this standard, when the evidence 
supports the claim or is in relative equipoise, the appellant 
prevails.  Where the "fair preponderance of the evidence" 
is against the claim, the appellant loses and the benefit of 
the doubt rule has no application.  Gilbert, 1 Vet. App. at 
56.  "A properly supported and reasoned conclusion that a 
fair preponderance of the evidence is against the claim 
necessarily precludes the possibility of the evidence also 
being in an approximate balance."  Id. at 58.  The Court has 
further held that where there is "significant evidence in 
support of the appellant's claim," the Board must provide a 
"satisfactory explanation" as to why the evidence is not in 
equipoise.  Williams v. Brown, 4 Vet. App. 270, 273 (1993).

Under the circumstances, the Board finds that the evidence is 
at least in equipoise, and that, affording the veteran the 
benefit of all doubt, that service connection for Hurthle 
cell tumor of the thyroid is warranted.  

Duties to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 
(VCAA), the United States Department of Veterans Affairs (VA) 
has a duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2007); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2007).  In this case, 
the Board is granting in full the benefit sought on appeal.  
Accordingly, assuming, without deciding, that any error was 
committed with respect to either the duty to notify or the 
duty to assist, such error was harmless and will not be 
further discussed.  

ORDER

Service connection for Hurthle cell tumor of the thyroid is 
granted.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


